*632SENTENCIA
Nos corresponde resolver si la violación alegada en una querella presentada por la Unión General de Trabajadores en contra de la Corporación de Puerto Rico para la Difu-sión Pública constituía un agravio de naturaleza continua y, por ende, era arbitrable ante el Negociado de Concilia-ción y Arbitraje del Departamento del Trabajo y Recursos Humanos.
HH
La Corporación de Puerto Rico para la Difusión Pública (en adelante la Corporación) y la Unión General de Traba-jadores (en adelante la U.G.T.) suscribieron un Convenio Colectivo el 8 de diciembre de 1994, con vigencia de cuatro años.(1) Mediante el aludido Convenio, la Corporación re-conocía que la U.G.T. era la representante exclusiva de los empleados comprendidos en las unidades apropiadas defi-nidas en éste, a los fines de negociar sus salarios, las horas de trabajo, sus beneficios marginales, los términos y las condiciones de trabajo, y el cumplimiento de sus términos. (2)
El Art. VIII del Convenio Colectivo establecía el proce-dimiento a seguirse para el trámite de las quejas y los agravios, así como para someterse al proceso de arbitraje. Dicho artículo disponía que todo empleado que se conside-rara perjudicado por alguna acción de la Corporación debía presentar su queja ante su supervisor inmediato, por sí mismo o a través del delegado de la U.G.T., dentro del tér-mino de siete (7) días laborables desde la ocurrencia de los *633hechos que dieron margen al agravio.(3) El supervisor in-mediato tendría, a su vez, siete (7) días laborables para dar su contestación a la queja.(4) En caso de que el supervisor no contestara la queja, o si habiéndola contestado —a jui-cio del empleado o la U.G.T.— esta contestación no fuese satisfactoria, cualquiera de las partes antes mencionadas presentaría por escrito su agravio ante el Director de Re-cursos Humanos de la Corporación, dentro de un término de diez (10) días laborables.(5) El Director de Recursos Hu-manos debía dar su contestación dentro de diez (10) días laborables.(6) De no resolverse satisfactoriamente la con-troversia en las etapas anteriores, las partes, individual o colectivamente, procederían a presentar por escrito una so-licitud para someter la querella al procedimiento de arbi-traje ante el Negociado de Conciliación y Arbitraje del De-partamento del Trabajo y Recursos Humanos.(7)
Cabe señalar que la See. 7 del Art. VIII del Convenio Colectivo disponía expresamente que todos los términos es-tablecidos en dicho artículo serían “improrrogables y juris-diccionales para todas las partes”, excepto que la Corpora-ción y la U.G.T decidieran por acuerdo suscrito por ambas extender cualquier término.(8)
La Corporación concedió un aumento de sueldo por mé-rito a ciertos empleados unionados, a ser efectivo el 1ro de septiembre de 1996.(9) Los empleados no beneficiados por dicho aumento de sueldo se enteraron de la concesión sa-larial el 16 de septiembre de 1996.(10) El Sr. Alberto García fue uno de los empleados no beneficiados por el aumento de sueldo. El 20 de septiembre de 1996 este último envió una *634carta a su supervisor inmediato en la cual se quejó de su exclusión en la concesión de aumento de sueldo.(11) El 1ro de octubre de 1996 la Corporación envió una carta a la U.G.T. en la que le notificó oficialmente los aumentos concedidos.(12) Esta carta fue recibida por la U.G.T. el 7 de octubre de 1996.(13) La U.G.T., en representación de sus unionados, inició el 15 de noviembre de 1996 el procedi-miento formal de quejas y agravios ante el Gerente de Pro-ducción de la Corporación. Mediante carta a esos efectos, cuestionó la actuación de la Corporación de conceder au-mentos de salarios por mérito a ciertos empleados del De-partamento de Servicios Creativos y no a otros empleados de la misma área de trabajo.(14) El 2 de diciembre de 1996 la Corporación replicó y adujo que la querella presentada por la U.G.T. no era arbitrable, toda vez que la misma fue presentada fuera del término de siete días que establecía el mencionado Art. VIII del Convenio Colectivo para iniciar el procedimiento de quejas y agravios.(15) El 3 de diciembre de 1996 la U.G.T. acudió mediante carta al Director de Recur-sos Humanos de la Corporación, conforme al trámite en el Convenio Colectivo.(16) La Corporación se reafirmó en su planteamiento de que la querella no era arbitrable, por haber sido presentada tardíamente.(17) La U.G.T. le solicitó al Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Humanos someter tal controversia al proceso de arbitraje. Las partes acordaron que un árbi-*635tro de dicho organismo determinara si la querella presen-tada era arbitrable procesalmente.(18)
El 22 de junio de 1999 la árbitro del Negociado de Con-ciliación y Arbitraje emitió un laudo y concluyó que el Sr. Alberto García había sido el único reclamante que había presentado su reclamación durante el período de tiempo dispuesto en el Convenio Colectivo.(19) Concluyó, además, que los demás querellantes presentaron su reclamación fuera del período de siete (7) días prescrito en el Convenio Colectivo. No obstante, determinó que la querella de la U.G.T. era arbitrable. Fundamentó su determinación en la naturaleza continua del agravio.(20) Inconforme con esta determinación, la Corporación acudió al Tribunal de Pri-mera Instancia, Sala Superior de San Juan, para alegar que la querella instada por la U.G.T. fue presentada fuera del término fatal provisto en el Convenio Colectivo.(21) El 2 de noviembre de 1999 el Tribunal de Primera Instancia revocó el laudo de arbitraje emitido.(22) Determinó que la querella se presentó fuera del término fatal y jurisdiccional de siete (7) días establecido en la See. 2 del Art. VIII del Convenio Colectivo, por lo que la árbitro carecía de juris-dicción para entender en la controversia. Concluyó, asi-mismo, que el aumento de sueldo concedido constituía un solo acto, no varios actos continuados. La resolución emi-tida por el Tribunal de Primera Instancia no contiene men-ción alguna referente a la reclamación presentada perso-nalmente por el Sr. Alberto García el 20 de septiembre de 1996.(23)
*636La U.G.T. acudió, mediante recurso de certiorari, ante el Tribunal de Circuito de Apelaciones. Dicho foro apelativo expidió el auto solicitado, dictó sentencia el 24 de mayo de 2000 mediante la cual revocó la resolución recurrida.(24) Concluyó que la controversia era arbitrable porque se tra-taba de un agravio continuo.(25) A tenor con lo anterior, determinó que la U.G.T. podía utilizar el procedimiento de arbitraje para reclamar el pago de los salarios devengados a partir del 15 de noviembre de 1996, fecha en que pre-sentó formalmente la querella de sus unionados.(26)
Inconforme, la Corporación acudió ante nos el 5 de julio de 2000, mediante recurso de certiorari en el cual señaló la comisión por el Tribunal de Circuito de Apelaciones de los errores siguientes:
1. ERRO EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL DETERMINAR QUE LA QUERELLA PRESENTADA POR LA UNIÓN ERA PROCESALMENTE ARBITRABLE, TODA VEZ QUE LA ARBITRO CARECIA DE JURISDICCIÓN PARA ENTENDER EN LA MISMA.
2. ERRO EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL DETERMINAR LA EXISTENCIA DE UNA VIOLACIÓN CONTINUA EN LO QUE RESPECTA A LOS AUMENTOS POR MERITO A PERSONAL UNIONADO, AUN CUANDO NO EXISTE PRECEDENTE ALGUNO PARA ELLO EN NUESTRA JURISDICCIÓN, IGNORANDO ASI LOS TERMINOS CLAROS DE NATURALEZA JURISDIC-CIONAL E IMPRORROGABLE PROVISTOS POR EL CON-VENIO COLECTIVO VIGENTE ENTRE LAS PARTES. Peti-ción de certiorari, pág. 5.
*637Con la comparecencia de las partes, estamos en posición de resolver.
HH I — I
Los aumentos por mérito concedidos no estaban consi-derados en el Convenio Colectivo aprobado, vigente y apli-cable a la controversia de autos. La decisión patronal de concederlos no constituye una violación de carácter conti-nuo al Convenio Colectivo porque esos aumentos no esta-ban considerados. Siendo esto así, su concesión era prerro-gativa discrecional de la gerencia. La decisión de concederlos constituyó un solo acto o acción única, que tuvo la consecuencia de procurar mayores ingresos a ciertos empleados.(27) Si la U.G.T. quería cuestionar los aumentos concedidos, debía cumplir con los pasos y términos especí-ficos especificados en el proceso de ventilación de quejas, agravios y arbitraje para el encausamiento de las querellas. U.G.T. no cumplió con presentar la querella den-tro del término de siete (7) días laborables para iniciar el primer paso, del procedimiento desde la ocurrencia del he-cho que dio margen al agravio. Por lo tanto, la querella que presentó no era arbitrable procesalmente.
Concluimos que el Sr. Alberto García cumplió con el paso inicial del procedimiento de quejas, agravios y arbi-traje del Convenio Colectivo. Su queja fue presentada opor-tunamente y, por ende, es arbitrable procesalmente.
Por los fundamentos antes expuestos, se revoca la sen-tencia recurrida, emitida por el Tribunal de Circuito de Apelaciones. Se mantiene en todo su vigor y efecto lo dicta-minado por el árbitro en el laudo de arbitraje, a los efectos de que el Sr Alberto García presentó su reclamación opor-tunamente, a tenor con lo dispuesto en el Convenio Colectivo.
*638Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez emitió una opinión de conformidad, a la que se unió el Juez Aso-ciado Señor Corrada Del Río. El Juez Presidente Señor An-dréu García y el Juez Asociado Señor Rebollo López concu-rrieron sin opinión escrita. La Jueza Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton disintieron sin opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió con una opinión escrita. Todos los Jueces intervienen en el presente caso por Regla de Necesidad.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rivera Pérez,
a la cual se une el Juez Asociado Se-ñor Corrada Del Río.
La negociación colectiva en el ámbito laboral pretende, entre otras cosas, fomentar la paz industrial a través de medios adecuados que ayuden a resolver de forma pacífica las controversias obrero-patronales.(1) Por dicha razón, los convenios colectivos están revestidos de un alto interés público.(2) Este Tribunal ha sido enfático en que todo con-venio colectivo constituye un contrato entre las partes y, en consecuencia, debe cumplirse con estricta rigurosidad.(3) De contener el convenio colectivo disposiciones para el pro-cesamiento de quejas y agravios, y para su eventual venti-lación a través del proceso de arbitraje, éstas deben ser *639cumplidas estrictamente.(4) Cuando la observancia rigu-rosa del procedimiento contenido en el convenio colectivo para la ventilación de querellas y agravios represente un acto fútil, un gesto vacío, un paso irreal o imposible, no será necesario cumplir con él.(5)
Por otra parte, en Puerto Rico existe una vigorosa polí-tica pública a favor del arbitraje obrero-patronal.(6) Hemos reiterado que el arbitraje es el medio más apropiado para la resolución de controversias que emanan de la relación laboral, pues es un medio menos técnico, más flexible y menos oneroso.(7) Por ello, ante un convenio voluntario de arbitraje, la abstención judicial es prudencial.(8) Sin embargo, la intervención judicial no está vedada, pero sí autolimitada. La revisión de los laudos de arbitraje se cir-cunscribe a la determinación de la existencia de fraude, conducta impropia, falta del debido proceso de ley, viola-ción a la política pública, falta de jurisdicción o que el laudo no resuelve todos los asuntos en controversia.(9) No obstante, si el convenio colectivo dispone que los asuntos sometidos al arbitraje serán resueltos conforme a derecho, la facultad del tribunal se extiende para revisar, además, los méritos jurídicos del laudo.(10) El condicionar un laudo a *640que sea conforme a derecho significa, además, que el árbi-tro no podrá ignorar las normas del derecho sustantivo en el campo del derecho laboral(11) Se reputarán persuasivas las decisiones del Tribunal de Primera Instancia, de las agencias administrativas, los laudos y los escritos de los árbitros(12) La revisión judicial de los laudos de arbitraje es análoga a la revisión judicial de las decisiones administrativas.(13)
La See. 6 del Art. VIII del Procedimiento de Quejas, Agravios y Arbitraje del Convenio Colectivo en controver-sia disponía que las decisiones del árbitro debían rendirse conforme a derecho, por lo que resulta procedente nuestra revisión de las cuestiones de derecho relativas a la arbitra-bilidad procesal de las quejas presentadas.
II
La libertad de contratación y el proceso de negociación colectiva le confieren a las partes que componen la relación obrero-patronal la facultad de establecer el sistema de pro-cesamiento y adjudicación de las quejas y agravios que pre-valecerá durante la vigencia del convenio colectivo.(14) Cuando las partes voluntariamente escogen el arbitraje como mecanismo de la dilucidación de las controversias que surgen a raíz del convenio colectivo, sustituyen el foro judicial por el foro de arbitraje(15) La determinación de si el agravio se procesó dentro del término estipulado y de la manera convenida en el convenio colectivo constituye un *641asunto medular a ser decidido por el árbitro, ya que éstos poseen gran “expertise” en dicho menester y, al igual que los tribunales, deben velar por su jurisdicción antes de en-trar en los méritos de la querella.(16) Tanto en el arbitraje en la esfera federal como en el arbitraje a nivel local, es doctrina claramente establecida que el cumplimiento es-tricto con las disposiciones estipuladas en los convenios co-lectivos para el procesamiento de querellas es fundamental.(17) Generalmente, el incumplimiento con los términos y el procedimiento establecido en el convenio co-lectivo conlleva la desestimación de la querella, pues se pretende que la tramitación de los agravios sea pronta y diligente. A esos efectos, el tratadista Owen Fairweather expresa lo siguiente(18)
When a grievance has not been filed within the time limits set forth in the collective bargaining agreement, the arbitrator generally will dismiss the claim as nonarbitrable unless the opposing party has waived this procedural defect. Since the parties have limited the cases which they agree to arbitrate according to the terms of their agreement, the arbitrator has no authority to hear a claim presented too late, because it has not properly entered the procedure and hence has not reached the arbitration “step.” Arbitrators have supported the dismissal not only on the ground that the arbitrator must receive authority to hear the grievance claim from the agreement, but also on the ground that the establishment of a time limit reflects the parties’ recognition that grievance matters should be heard promptly and not allowed to fester for long periods permitting evidence to be lost and recollections to be dimmed. (Escolios omitidos.)
Este proceder es afín con la política pública del Estado *642de fomentar la paz laboral.(19) El procesamiento rápido de los agravios ayuda, además, a lograr una presentación más exacta y precisa del cuadro fáctico que dio margen a éste. No obstante, existen situaciones de hecho, muy particula-res, que eluden la norma antes expresada. Ejemplifican estas excepciones las circunstancias siguientes: que ambas partes hayan incumplido con los términos estipulados en el convenio colectivo; que las partes hayan acordado extender los términos establecidos en el convenio colectivo; que el patrono no hubiera objetado, o hubiera objetado tardía-mente, la tramitación de la querella; que el agravio no hu-biera sido conocido sino hasta una fecha posterior a su ocu-rrencia; que la querella hubiera sido prematura si se hubiese presentado en los términos contemplados en el convenio colectivo; que el patrono haya inducido por sus acciones a la presentación tardía del agravio, y, por último, que el agravio alegado constituya una violación de carácter continuo.(20) La naturaleza de este último hace que el mismo surja o se renueve día a día y, por lo tanto, se pueda presentar la queja en cualquier momento mientras la vio-lación contractual continúe y se interponga en el período prescrito en el convenio.(21) En el campo laboral, los árbitros han utilizado dicha excepción para determinar que una violación continua al convenio colectivo da base a un agra-vio continuo procesable en el procedimiento establecido en el convenio colectivo. La doctrina de una violación continua *643al convenio colectivo —que da base a una reclamación de carácter continuo— fue acogida por este Tribunal en J.R.T. v. A.E.E.(22)
La determinación de la existencia de una violación de carácter continuo no es tarea fácil y la aplicación del con-cepto en el ámbito laboral ha sido objeto de confusión y, en consecuencia, de decisiones divergentes.(23) El factor deter-minante para el discernimiento de la existencia de una vio-lación continua es el acto que causó la queja o el agravio, y no el enfoque en sus efectos.(24) Debido a esto, el remedio a concederse en los casos en que se determine que existe una violación de carácter continuo se otorgará desde que la querella fue presentada y no desde que ocurrió el acto ini-cial que dio origen al agravio.(25) Conviene destacar que un número considerable de árbitros en el campo laboral ha utilizado el enfoque conocido como el “paycheck-as-violation approach” para determinar la existencia de una viola-ción de carácter continuo. Dicha óptica considera que cada cheque pagado al empleado por una cantidad menor de la que alegadamente es titular, producto de una decisión pa-tronal, constituye una violación nueva y separada y, por lo tanto, es procesable por el mecanismo establecido para la ventilación de quejas y agravios. La referida aplicación es, con frecuencia, objeto de un uso erróneo, debido a que dicha práctica no distingue entre cheques que constituyen por sí nuevos actos de violación y otros que sólo son la manifestación y el efecto de un acto previo que en sí cons-tituyó la violación que dio paso al agravio.(26) La doctrina de violación de carácter continuo en el campo laboral se ha *644aplicado con más frecuencia a las reclamaciones por daños resultantes de la negativa patronal de remunerar a un em-pleado, según la clasificación establecida en el convenio co-lectivo para su puesto, y por la negativa patronal de otor-gar aumentos por mérito a ciertos empleados cuando éstos están contemplados en dicho documento.(27)
Por otro lado, en el campo obrero-patronal se ha recono-cido que los aumentos por mérito son materia apropiada para ser establecida en los convenios colectivos.(28) No obs-tante, cuando un convenio colectivo no contiene cláusulas respecto a la concesión de aumentos por mérito o cuando el convenio colectivo sí contiene dichas cláusulas, pero no ex-presa quién hará la determinación inicial de la concesión de éstos, la determinación le corresponde y es prerrogativa discrecional de la gerencia.(29) En otras palabras, ausentes de cláusulas contractuales en el convenio colectivo que con-sideren la concesión de aumentos por mérito, la otorgación de éstos concierne únicamente a la gerencia, y la misma sólo podrá ser impugnada exitosamente cuando haya sido injusta, arbitraria, discriminatoria o se haya undamentado en evidencia insuficiente o en una representación errónea *645de los hechos.(30) Respecto a esto, el árbitro Feinberg ex-presó en Bethlehem Steel Co.(31) lo siguiente:
... [M]erit is difficult to prove and the parties themselves, through daily observation of the employee, have usually gained greater knowledge of the employee’s abilities and efficiency than the Umpire can ever have. In the absence of detailed proof, a third party is generally not in a position to determine whether an employee has demonstrated increased efficiency or whether the quality of his work has improved. It is recognized that that determination can best be made by the employee’s supervisor, who is closest to the employee in these matters.
En el caso de autos hubo una sumisión expresa de las partes al otorgarle al árbitro del Negociado de Conciliación y Arbitraje del Departamento del Trabajo y Recursos Hu-manos de Puerto Rico la autoridad para deliberar sobre el aspecto procesal de la querella en controversia. Dicho árbi-tro entendió que la querella era arbitrable, debido a que ésta era una reclamación de salarios y, en consecuencia, constituía una violación de carácter continuo al convenio colectivo. No compartimos tal óptica. La acción patronal que da base a la querella en el caso de autos fue la conce-sión de ciertos aumentos por mérito por parte de la geren-cia a algunos empleados de la unidad apropiada. La árbitro y la U.G.T. pasan por alto que los aumentos por mérito concedidos no estaban considerados en el Convenio Colec-tivo en controversia.(32) La decisión patronal de concederlos no puede constituir una violación de carácter continuo al Convenio Colectivo porque éstos no estaban considerados en él. Por esta razón, su concesión era prerrogativa discrecio-nal de la gerencia. La decisión de concederlos constituyó un solo acto o acción única que tuvo la consecuencia de *646procurar mayores ingresos a ciertos empleados. Es decir, los pagos o cheques que recibieron los empleados beneficia-dos, como consecuencia de dicha acción patronal, fueron sólo el efecto de dicha decisión. En consecuencia, si la U.G.T. quería cuestionar los aumentos concedidos debía cumplir con los pasos y términos específicos considerados en el proceso de ventilación de quejas, agravios y arbitraje para el encauzamiento de las querellas. La See. 2 del Art. VIII de este procedimiento establecía, de manera especí-fica, el término de siete (7) días laborables para iniciar el primer paso del proceso desde la ocurrencia del hecho que da margen al agravio. De la relación de hechos realizada por la árbitro, surge que los empleados querellantes tuvie-ron conocimiento de los aumentos de sueldo concedidos desde el 16 de septiembre de 1996 y que la U.G.T. lo tuvo oficialmente y por escrito desde el 7 de octubre de 1996.(33) No obstante, no fue hasta el 15 de noviembre de 1996 que la U.G.T. inició el primer paso del procedimiento de venti-lación de agravios considerado en el Convenio Colectivo. Constituyendo los términos incluidos en el Art. VIII del Convenio Colectivo unos “improrrogables y jurisdicciona-les”, y como no surge que las partes hayan suscrito acuerdo alguno para extenderlos, no podemos sino concluir que la U.G.T. incumplió con el primer paso del procedimiento allí establecido.
Concluimos, sin embargo, que el Sr. Alberto García cum-plió con el paso inicial del procedimiento de quejas, agra-vios y arbitraje del Convenio Colectivo. El 20 de septiem-bre de 1996, el señor García, mediante carta, le presentó a su supervisor inmediato su queja en relación con el au-mento concedido a otros empleados de su unidad apropiada.(34) Dicha carta fue presentada oportunamente dentro del término de siete (7) días estipulado por las par-tes en la See. 2 del Art. VII del Convenio Colectivo para el *647inicio de la ventilación de los agravios.(35) Por consiguiente, su querella es arbitrable procesalmente.
Estimamos que los hechos del caso de autos son distin-tos a los que nos enfrentamos en J.R.T. v. A.E.E., supra. Allí determinamos que una reclamación laboral que persi-gue un aumento de sueldo por años de servicio —derecho establecido en el convenio colectivo— no era tardía por tra-tarse de una reclamación de carácter continuo. Concluimos que cada vez que un patrono paga el salario de un em-pleado, sin incluir el aumento por años de servicio a que éste tiene derecho de acuerdo con lo dispuesto en el conve-nio colectivo, surge una nueva causa de acción, procesable en conformidad con lo establecido en dicho convenio. En J.R.T. v. A.E.E., supra, reafirmamos el laudo emitido por el árbitro del Negociado de Conciliación y Arbitraje, porque éste había llegado a la determinación de que la reclama-ción laboral era una de naturaleza continua interpretando, de manera conjunta, las cláusulas del convenio y el propó-sito que animaba el referido aumento.(36) Es decir, pusimos en vigor el laudo porque el aumento por años de servicio impugnado en dicho caso estaba considerado en el convenio colectivo suscrito por la Autoridad de Energía Eléctrica de Puerto Rico y la Unión de Trabajadores de la Industria Eléctrica y Riego de Puerto Rico.
HH
Reiteramos que la doctrina del precedente no es de or-dinario aplicable al campo del arbitraje obrero-patronal.(37) Sin embargo, un laudo emitido con anterioridad por un árbitro, en una disputa laboral entre el mismo patrono, la misma unión, respecto al mismo asunto, interpretando la *648misma disposición del convenio colectivo, es considerada como de gran fuerza persuasiva para lograr dos propósitos: mantener la continuidad de la interpretación del convenio colectivo y mantener la estabilidad de la relación obrero-patronal.(38)
Existe un laudo previo, emitido el 23 de octubre de 1997, que interpreta el Art. VIII del Convenio Colectivo aquí en controversia.(39) Dicho laudo fue emitido luego que la U.G.T. y la Corporación le sometieran a un árbitro del Negociado de Conciliación y Arbitraje la controversia, a los efectos de si una querella, en la cual se impugnaba la con-cesión de unos aumentos de sueldo a ciertos empleados de la Unidad Apropiada A, era arbitrable en su aspecto procesal.(40) El árbitro determinó que la querella no era arbitrable procesalmente por haber sido presentada tardíamente. Concluyó que la U.G.T. inició el primer paso del procedimiento de quejas, agravios y arbitraje el 15 de noviembre de 1996, aun cuando tuvo conocimiento de la concesión de los aumentos desde el 7 de octubre de 1996. Ambas fechas coinciden con el curso de los incidentes pro-cesales en el caso de autos.
Concluimos que la U.G.T. debió darle cumplimiento fiel y estricto a las disposiciones consideradas en el Art. VIII de Procedimientos de Quejas, Agravios y Arbitraje del Conve-nio Colectivo, y no lo hizo.

 Apéndice I de la Petición de certiorari, pág. 3; Apéndice II de la Petición de certiorari, pág. 109.


 Apéndice II de la Petición de certiorari, pág. 52. El Art. V del Convenio Colectivo establecía quiénes eran los empleados cubiertos por él. Éstos eran los em-pleados de Producción, Mantenimiento y Oficina, así como el personal Profesional y Técnico de la Corporación.


 Apéndice II de la Petición de certiorari, págs. 55-56.


 íd., pág. 56.


 íd.


 íd.


 íd.


 íd., pág. 57.


 Apéndice I de la Petición de certiorari, pág. 5.


 Apéndice II de la Petición de certiorari, pág. 129.


 íd., pág. 118. El Sr. Alberto García realizó su reclamación dentro del término de siete (7) días dispuesto en el Convenio Colectivo para así hacerlo.


 Apéndice II de la Petición de certiorari, pág. 119.


 íd., pág. 130.


 íd., pág. 121. En la carta de la U.G.T. se establecía que los querellantes eran los técnicos de estudio de televisión: José I. Corraliza, Alberto García, Luis Rolón y otros.


 Apéndice II de la Petición de certiorari, págs. 122-123.


 íd., pág. 124.


 íd., págs. 125-126.


 íd., pág. 129.


 íd., pág. 131.


 íd„ pág. 132.


 íd., págs. 133-148.


 íd., págs. 169-174.


 La reclamación realizada personalmente por el señor García fue presentada oportunamente. Los planteamientos de la Corporación de Puerto Rico para la Difu-sión Pública iban dirigidos a la reclamación realizada por la Unión General de Tra-bajadores, en representación de los empleados, el 15 de noviembre de 1996.


 Apéndice I de la Petición de certiorari, págs. 1-16. El Tribunal de Circuito de Apelaciones expresó lo siguiente:
“A pesar de que prácticamente ninguno de los querellantes, con excepción del señor Alberto Garcias [sic], había presentado su querella dentro del término de siete (7) días laborables establecido en el Artículo VIH del convenio, el árbitro determinó que la querella de la Unión sí era arbitrable procesalmente. Admitió el plantea-miento de la Unión de que el agravio en cuestión era de naturaleza continua, ya que ‘por ser una reclamación de salarios, cada día de pago en que no se haya concedido el aumento, surge nuevamente la causa de acción’.”


 Apéndice I de la Petición de certiorari, pág. 15.


 íd., pág. 16.


 J.R.T. v. A.E.E., 113 D.P.R. 564 (1982).


 Véase el Art. 1 de la Ley de Relaciones del Trabajo de Puerto Rico, Ley Núm. 130 de 8 de mayo de 1945 (29 L.P.R.A. see. 62).


 íd.


 Vélez v. Serv. Legales de P.R., Inc., 144 D.P.R. 673 (1998); Martínez Rodríguez v. A.E.E., 133 D.P.R. 986 (1993); J.R.T. v. Junta Adm. Muelle Mun. de Ponce, 122 D.P.R. 318 (1988); San Juan Mercantile Corp. v. J.R.T., 104 D.P.R. 86 (1975); Pérez v. Autoridad Fuentes Fluviales, 87 D.P.R. 118 (1963); Luce & Co. v. Junta Rel. Trabajo, 86 D.P.R. 425 (1962).


 Vélez v. Serv. Legales de P.R., Inc., supra; Martínez Rodríguez v. A.E.E., supra; Hermandad Unión de Empleados v. F.S.E., 112 D.P.R. 51 (1982); J.R.T. v. A.F.F., 111 D.P.R. 837 (1982); San Juan Mercantile Corp. v. J.R.T., supra; Beaunit of Puerto Rico v. J.R.T., 93 D.P.R. 509 (1966).


 Hermandad Unión de Empleados v. F.S.E., supra.


 Vélez v. Serv. Legales de P.R., Inc., supra; U.C.P.R. v. Triangle Engineering Corp., 136 D.P.R. 133 (1994); World Films, Inc. v. Paramount Pict. Corp., 125 D.P.R. 352 (1990).


 Martínez Rodríguez v. A.E.E., supra; U.I.L. de Ponce v. Dest. Serrallés, Inc., 116 D.P.R. 348 (1985); S.I.U. de P.R. v. Otis Elevator Co., 105 D.P.R. 832 (1977); Pérez v. Autoridad Fuentes Fluviales, supra.


 U.C.P.R. v. Triangle Engineering Corp., supra; J.R.T. v. Hato Rey Psychiatric Hosp., 119 D.P.R. 62 (1987).


 Condado Plaza v. Asoc. Emp. Casinos P.R., 149 D.P.R. 347 (1999); J.R.T. v. Hato Rey Psychiatric Hosp., supra; U.I.L. de Ponce v. Dest. Serrallés, Inc., supra.


 U.C.P.R. v. Triangle Engineering Corp., supra; Sonic Knitting Industries v. I.L.G.W.U., 106 D.P.R. 557 (1977); Junta de Relaciones del Trabajo v. N.Y. & P.R. S/S. Co., 69 D.P.R. 782 (1949).


 Condado Plaza v. Asoc. Emp. Casinos P.R., supra; J.R.T. v. Hato Rey Psychiatric Hosp., supra; Sonic Knitting Industries v. I.L.G.W.U., supra.


 íd.


 Rivera v. Dir. Adm. Trib., 144 D.P.R. 808 (1998); U.G.T. v. Challenger Caribbean Corp., 126 D.P.R. 22 (1990); U.I.L. de Ponce v. Dest. Serrallés, Inc., supra.


 D. Fernández Quiñones, El Arbitraje Obrero-Patronal, Ira ed., Bogotá, Ed. Forum, 2000, pág. 236.


 Condado Plaza v. Asoc. Emp. Casinos P.R., supra; J.R.T. v. Junta Adm. Muelle Mun. de Ponce, supra.


 F. Elkouri y E.A. Elkouri, How Arbitration Works, 4ta ed., Washington, D.C., The Bureau of National Affairs, Inc., 1985, págs. 283 y 305-307; Fernández Quiñones, op. cit, págs. 236 y 425.


 Rivera v. Coop. Ganaderos de Vieques, 110 D.P.R. 621 (1981); Sria. del Trabajo v. Hull Dobbs, 101 D.P.R. 286 (1973).


 O. Fairweather, Practice and Procedure in Labor Arbitration, 2da ed., Washington, D.C., The Bureau of National Affairs, Inc., 1983, pág. 101; Elkouri y Elkouri, op. cit., pág. 274. Véase, también, Fernández Quiñones, op. cit., págs. 236 y 426.


 Buena Vista Dairy, Inc. v. J.R.T., 94 D.P.R. 624 (1967).


 Fairweather, op. cit., págs. 103-105; Elkouri y Elkouri, op. cit., págs. 276-283; BNA Labor Relations Reporter, Labor Review Expediter, Secs. 540:306-307 (1988).


 Fernández Quinones, op. cit., pág. 237. Este Tribunal en Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560, 575 (1995), citando a Herminio Brau del Toro, definió un daño de carácter continuo de la manera siguiente:
“Daños continuados son ‘aquéllos producidos por uno o más actos culposos o negligentes imputables al actor, coetáneos o no, que resultan en consecuencias lesi-vas ininterrumpidas, sostenidas, duraderas sin interrupción, unidas entre sí, las cuales al ser conocidas hacen que también se conozca —por ser previsible— el carác-ter continuado e ininterrumpido de sus efectos, convirtiéndose en ese momento en un daño cierto compuesto por elementos de daño actual (aquel que ya ha acaecido) y de daño futuro previsible y por tanto cierto’.”


 113 D.P.R. 564 (1982).


 R.I. Bloch, Arbitration: Time Limits and Continuing Violations, 96 (Núm. 8) Mich. L.Rev. 2384 (agosto 1988).


 J.R.T. v. A.E.E., supra; Fairweather, op. cit, pág. 103.


 Bloch, supra, pág. 2389. Véanse, también: Union General de Trabajadores v. Triple-S, Inc., 143 P. Supp. 2d 178 (D. P.R. 2001); El Mundo Broadcasting v. United Steelworkers of Am., 116 F.3d 7 (1er Cir. 1997); Delaware State College v. Ricks, 449 U.S. 250 (1980).


 Bloch, supra, pág. 2389.


 Fairweather, op. cit, pág. 104; Elkouri y Elkouri, op. cit, págs. 785-788. Véanse: USS v. United Steelworkers of America Local 1219, 109 L.A. 434 (1997) (Bethel); Harding Galesburg Mkts., Inc. v. UFCW Local 951, 103 L.A. 1158 (1994) (Daniel); Titan Wheel Intl. v. International Assn. of Machinists & Aerospace Workers Local 2048, 97 L.A. 514 (1991) (Smith); Steel Warehouse Co., Inc., 45 L.A. 357 (1965) (Dolnick); Incoming Division, 43 L.A. 765 (1964) (Komblum), para ejemplos de uso de la doctrina de violación de carácter continuo por pagos no correspondientes para la clasificación del puesto, y Taylor Winfield Corp., 45 L.A. (1965) (Kates), para un ejemplo de la doctrina aplicada a aumento por razón de mérito.


 Elkouri y Elkouri, op. cit, pág. 785; M. Hill y A.V. Sinicropi, Management Rights, Washington, D.C., The Bureau of National Affairs, Inc., 1986, pág. 339.


 Elkouri y Elkouri, op. cit., págs. 785-788; Hill y Sinicropi, op. cit., págs. 339-341. Véanse, además: Union Starch & Co., 15 L.A. 4 (1950) (Townsend); National Lock Co., 15 L.A. 180 (1950) (Luskins); International Harvester Co., 14 L.A. 77 (1950) (Seward); Wetter Numbering Machine Co., 14 L.A. 97 (1950) (Cahn); Supermatic Products Corp., 14 L.A. 139 (1950) (Bernstein); Bethlehem Steel Co., 11 L.A. 1199 (1948) (Simkin); Warren City Mfg. Co., 7 L.A. 202 (1947) (Abernethy).


 id.


 21 L.A. 614, 616 (1953) (Feinberg).


 Apéndice III de la Petición de certiorari, pág. 129.


 íd., págs. 129-130.


 íd., pág. 118.


 íd., pág. 56.


 J.R.T. v. A.E.E., supra, pág. 568.


 Fernández Quiñones, op. cit, pág. 24; Fairweather, op. cit, pág. 570; Elkouri y Elkouri, op. cit., págs. 608-610.


 Fairweather, op. cit, págs. 573-578; Elkouri y Elkouri, op. cit., pág. 610; Hill y Sinicropi, op. cit., págs. 33-34.


 Apéndice III de la Petición de certiorari, págs. 175-181.


 La Unidad Apropiada A incluía a los empleados de producción, manteni-miento y oficina. Tenemos ante nos, en esta ocasión, la querella de los empleados de la Unidad Apropiada B, que incluye a los empleados profesionales y técnicos.